         

Exhibit 10.4
UST No.: 450
UNITED STATES DEPARTMENT OF THE TREASURY
1500 PENNSYLVANIA AVENUE, NW
WASHINGTON, D.C. 20220
Dear Ladies and Gentlemen:
     Reference is made to that certain Letter Agreement incorporating the
Securities Purchase Agreement — Standard Terms dated of as of the date of this
letter agreement (the “Securities Purchase Agreement”) between United States
Department of Treasury (“Investor”) and the company named on the signature page
hereto (the “Company”). Capitalized terms used but not defined herein shall have
the meanings ascribed to such terms in the Securities Purchase Agreement.
     Pursuant to a letter agreement dated as of April 24, 2009 (the “Original
Letter Agreement”), the Company has previously issued to the Investor, and the
Investor has previously purchased, certain securities of the Company.
     Notwithstanding anything to the contrary contained in the Securities
Purchase Agreement, the Investor and the Company hereby agree as follows:

  1.   Concurrently with the execution of this letter agreement, the Company is,
among other things, issuing additional Preferred Shares to the Investor with an
aggregate liquidation preference no more than the amount by which (i) 5% of the
Company’s risk-weighted assets (as determined by the Investor in connection with
the closing of the transactions under the Securities Purchase Agreement) exceeds
(ii) the lesser of (a) 3% of the Company’s risk-weighted assets (as determined
by the Investor in connection with the closing of the transactions under the
Original Letter Agreement) and (b) the aggregate liquidation preference of the
Preferred Shares issued to the Investor pursuant to the Original Letter
Agreement.     2.   In the event the Company is concurrently herewith issuing
additional Preferred Shares to the Investor pursuant to clause (ii)(a) of the
Paragraph 1 of this letter agreement, then all references in the Securities
Purchase Agreement with respect to the Company’s obligations to create, issue
and register the Warrant Preferred Shares and Warrant shall be inapplicable and
of no effect upon the Company.     3.   In the event the Company is concurrently
herewith issuing additional Preferred Shares to the Investor pursuant to clause
(ii)(b) of Paragraph 1 of this letter agreement, then the Warrant that the
Company is concurrently herewith issuing to the Investor shall be to purchase a
number of Warrant Preferred Shares (the “New Warrant Preferred Shares”) with an
aggregate liquidation preference (rounded up to the nearest $1,000) equal to the
difference between (i) 5% of 3% of the Company’s risk-weighted assets as most
recently filed prior to the date of this

 



--------------------------------------------------------------------------------



 



2

      letter agreement and (ii) the aggregate liquidation preference of the
Warrant Preferred Shares issued prior to the date of this letter agreement;
provided, however, that such Warrant shall be issued to the Investor if and only
if (x) the aggregate liquidation preference of the New Warrant Preferred Shares
is more than $25,000 and (y) either (A) the aggregate liquidation preference of
the Preferred Shares issued to the Investor prior to the date of this letter
agreement (without regard to any Warrant Shares) was less than 2.9% of the
Company’s risk-weighted assets as most recently filed prior to the date of such
issuance or (B) the aggregate liquidation preference of the Preferred Shares
issued to the Investor prior to the date of this letter agreement (without
regard to any Warrant Shares) was more than 2.9% of the risk-weighted assets as
most recently filed prior to the date of such issuance and the Company made an
acquisition or established a de novo bank since such date.

     This letter agreement, the Securities Purchase Agreement, the Warrant, the
Certificate(s) of Designation and any other documents executed by the parties at
the Closing constitute the entire agreement of the parties with respect to the
subject matter hereof.
     This letter agreement will be governed by and construed in accordance with
the federal law of the United States if and to the extent such law is
applicable, and otherwise in accordance with the laws of the State of New York
applicable to contracts made and to be performed entirely within such State.
     This letter agreement may be executed in any number of separate
counterparts, each such counterpart being deemed to be an original instrument,
and all such counterparts will together constitute the same agreement. Executed
signature pages to this letter agreement may be delivered by facsimile and such
facsimiles will be deemed sufficient as if actual signature pages had been
delivered.
* * *

 



--------------------------------------------------------------------------------



 



3
     In witness whereof this letter agreement has been duly executed and
delivered by the duly authorized representatives of the parties hereto as of the
date written below.

            UNITED STATES DEPARTMENT OF TREASURY
      By:   /s/ Herbert M. Allison, Jr.         Name:   Herbert M. Allison, Jr. 
      Title:   Assistant Secretary for Financial Stability        COMPANY:
BIRMINGHAM BLOOMFIELD
                      BANCSHARES, INC.
      By:   /s/ Robert E. Farr         Name:   Robert E. Farr       Title:  
President & CEO     

Date:                                         
UST 450 – Expansion Program Side Letter

 